DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/02/2021. 
In the instant Amendment, claims 1, 4, 6, 9, 11, 14, 16 and 19 have been amended. Claims 2-3, 7-8, 12-13 and 17-18 have been cancelled. 
Claims 1, 4-6, 9-11, 14-16 and 19-20 have been examined and are pending. This Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0032004, filed on 03/20/2019.

Response to Amendment/Argument
Applicant’s argument with respect to claims 1, 6, 11 and 16, filed on 11/02/2021, have been considered but are moot in new ground of rejection. The cited reference Mammou and Aksu and Vosoughi and Vosoughi 2 and Iguchi disclose all the limitation as cited in amended claims 1, 6, 11 and 16. See the following rejection.

 Mammou does not explicitly disclose wherein the attribute smoothing information includes information for indicating an attribute smoothing method for the attribute smoothing, Mammou discloses smoothing filter based on geometry/texture/attributes of the points ([0120]), hence smoothing for geometry and attributes can be performed, and that parameters for the point cloud data can be signaled in the bitstream (Mammou [0402]), wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals (Mammou [0409]).
Moreover, Vosoughi 2 discloses the geometry smoothing information includes information for indicating a geometry smoothing method  as in Vosoughi 2 [0046]-[0047], [0037] which discloses the types of the smoothing filters utilized can be signaled to the decoder so that the decoder is able to reconstruct the exact same geometry. Different filter type indexes are used as in Tables 1-3. Vosoughi 2 [0048]-[0051] disclose that syntax 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi  and Vosoughi 2, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing method, as taught by Vosoughi 2, wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals, as taught by Mammou, to have the attribute smoothing information includes at least information for indicating an attribute smoothing method, for improved smoothing strategy and so that the decoder is able to reconstruct the exact same geometry (Vosoughi 2 [0036], [0046]) and to permit proper decoding and rendering of the point cloud data (Mammou [0402]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9-11, 14-16 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mammou et al. (U.S 2019/0087979 A1) hereinafter Mammou, in view of Aksu et al. (U.S. 2020/0302650) hereinafter Aksu, in view of Vosoughi et al. (U.S. 2020/0219289) hereinafter Vosoughi, further in view of Vosoughi et al. (U.S. 2020/0184604) hereinafter Vosoughi 2, further in view of Iguchi et al. (US 2021/0314611) hereinafter Iguchi.
Regarding claim 1, Mammou discloses a point cloud data transmission method (Mammou [0082]: a method for compressing point cloud data) comprising: 
encoding geometry data, attribute data and occupancy data in point cloud data (Mammou [0074], [0087], [0097], [0306], [0103]: an encoder to generate compressed point cloud data including attribute and/or spatial information of the point cloud file; [0098]: occupancy map is encoded; Figs. 2A-C, 4A-C, 5A, [0092]: encoder to compress point cloud data using attribute data, geometry data and occupancy map data; [0359]-[0370], [0402]: encoded point cloud compression CPP bit stream; [0353]: a point cloud coding scheme for video data); and 
wherein a bitstream includes video-based data units, wherein each video-based data unit includes a header and a payload, and wherein the header includes type information for identifying data included in the payload that includes one of the encoded geometry data, the encoded attribute data, the encoded occupancy data, a sequence parameter set, and signaling data (Mammou [0340], [0342]: geometry and attribute/texture video data are signaled in the point cloud header; [0389]: the information in PCCNAL unit as in [0378]-[0388] can also be defined for frame, sub-frames, macroblocks, tiles, slices; [0369]-[0378]: Point Cloud Compression Network Abstraction Layer PCCNAL unit is used, i.e. video-based data unit; [0391]-[0392]: the PCCNAl unit has header which includes identification information for related payload and Geometry Data information, occupancy information and attributes. The PCCNAL unit also include set of parameters as in [0378]);
transmitting a bitstream that includes the encoded point cloud data and signaling data (Mammou [0074]: The spatial information and attribute information are encoded and transmitted to a decoder; [0352], [0363] Fig. 6: a bit stream structured for a compressed point cloud is illustrated in Fig. 6B),
wherein the encoding further comprises performing at least: geometry smoothing on the point cloud data, or attribute smoothing on the point cloud data, wherein the signaling data includes at least geometry smoothing information or attribute smoothing information, wherein the smoothing information includes information for indicating a smoothing threshold for the geometry smoothing (Mammou [0100], [0104], [0260]: a smoothing filter to smooth reconstructed point cloud data; [0120]: smoothing filter based on geometry/texture/attributes of the points; [0304]: indicate in the bit stream syntaxes for coding information; [0342]: the group of frame header syntax include radius_to_smoothing, i.e. smoothing size, and threshold_smoothing syntax, hence information indicating smoothing threshold which can be used for attribute or geometry can be generated).

Mammou does not explicitly disclose wherein the attribute smoothing information includes information for indicating an attribute smoothing threshold for the attribute smoothing.
However, Mammou discloses smoothing filter based on geometry/texture/attributes of the points ([0120]), hence smoothing for geometry and attributes can be performed, and that parameters for the point cloud data can be signaled in the bitstream (Mammou [0402]), wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals (Mammou [0409]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou, and further incorporate having the attribute smoothing information includes information for indicating an attribute smoothing threshold for the attribute smoothing, to permit proper decoding and rendering of the point cloud data (Mammou [0402]).

Mammou does not explicitly disclose encapsulating a bitstream into a file.
However, Mammou discloses signaling in the stream header additional metadata regarding the point cloud data ([0340]).
Furthermore, Aksu discloses encapsulating a bitstream including the encoded point cloud data and signaling data into a file (Aksu [0071]: Video-based Point Cloud Compression (V-PCC) addresses coding of 3D point clouds with associated attributes such as color. V-PCC payload may take the form of geometry video data or attribute video data, and geometry parameter set or attribute parameter set; [0117]: a decoder receives the file comprising encapsulated video point cloud compression coded bitstream; [0010], [0092]: metadata can be used to indicate the video point cloud; [0045]: metadata maybe encapsulated into boxes; [0059]: a file includes media data and metadata that are encapsulated).
Mammou and Aksu are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou, and further incorporate encapsulating the bitstream into a file, as taught by Aksu, to provide coded data and metadata for decoder to process the data accordingly based on provided metadata (Aksu [0092]).

Mammou does not explicitly disclose wherein the geometry smoothing information includes information for indicating a geometry smoothing grid size.
However, Vosoughi discloses wherein the geometry smoothing information includes information for indicating a geometry smoothing grid size (Vosoughi [0031]: V-PCC is used; [0038], [0045]: smoothing module to generate smoothed geometry data; [0062]-[0064], Table 1: grid_cell_size syntax can be used to indicate the size of grid cell for smoothing of point cloud data).
Mammou and Aksu and Vosoughi are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing grid size, as taught by Vosoughi, to minimize reconstruction error of image data (Vosoughi [0031], [0064]).

Mammou does not explicitly disclose wherein the geometry smoothing information includes information for indicating a geometry smoothing method, and wherein the attribute smoothing information includes at least information for indicating an attribute smoothing method.
However, Vosoughi 2 discloses the geometry smoothing information includes information for indicating a geometry smoothing method (Vosoughi 2 [0046]-[0047], [0037]: the types of the smoothing filters utilized can be signaled to the decoder so that the decoder is able to reconstruct the exact same geometry. Different filter type indexes are used as in Tables 1-3; [0048]-[0051]: syntax smoothing_filter_type_index is used to signal the type of smoothing filter, i.e. smoothing method; [0028]-[0030]: the point cloud data has associated geometry and attributes; [0032]: geometry smoothing is used).
Mammou and Aksu and Vosoughi and Vosoughi 2 are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing method, as taught by Vosoughi 2, for improved smoothing strategy and so that the decoder is able to reconstruct the exact same geometry (Vosoughi 2 [0036], [0046]).

Furthermore, Mammou discloses smoothing filter based on geometry/texture/attributes of the points ([0120]), hence smoothing for attributes can be performed, and that parameters for the point cloud data can be signaled in the bitstream (Mammou [0402]), wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals (Mammou [0409]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi  and Vosoughi 2, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing method, as taught by Vosoughi 2, wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals, as taught by Mammou, to have the attribute smoothing information includes at least information for indicating an attribute smoothing method, to permit proper decoding and rendering of the point cloud data (Mammou [0402]).

Mammou does not explicitly disclose wherein the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile.
However, Mammou discloses identification information in header and payload can be defined for tiles (Mammou [0389]: the information in PCCNAL unit as in [0378]-[0388] can also be defined for tiles).
Iguchi discloses the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile (Iguchi [0351]-[0353]: encoded data includes header and payload. The header includes identification information for identifying data included in the payload as also in [0459]; [0452]: tiles are decoded based on information obtained from a NAL unit header; [0459]: Tile index which is index information for identifying a tile is used in the header; [0484]-[0485]: tile additional information is included in the header of NAL unit; [0472], [0477]-[0479]: tile additional information include height information (tile_height), a tile number (tile_number); [0525], [0534], [0559], [0637]: the bitstream includes fourth information indicating at least one of a height, a width of each of the subspaces, wherein the subspaces are tiles or slices as in [0646], hence width information for each tile is used; [0379]: the tile additional information is separate for geometry information and attribute information).
Mammou and Aksu and Vosoughi and Vosoughi 2 and Iguchi are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi and Vosoughi 2, and further incorporate having the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile, as taught by Iguchi, to process data in parallel using tile additional information to have processing (Iguchi [0135], [0142], [0385], [0388], [0407]).


Regarding claim 6, Mammou discloses a point cloud data transmission device (Mammou [0074]: an encoder to compress point cloud data) comprising: 
a processor for encoding geometry data, attribute data and occupancy data in point cloud data (Mammou [0074], [0087], [0097], [0306], [0103]: an encoder to generate compressed point cloud data including attribute and/or spatial information of the point cloud file; [0098]: occupancy map is encoded; Figs. 2A-C, 4A-C, 5A, [0092]: encoder to compress point cloud data using attribute data, geometry data and occupancy map data; [0359]-[0370], [0402]: encoded point cloud compression CPP bit stream; [0353]: a point cloud coding scheme for video data);
wherein a bitstream includes video-based data units, wherein each video-based data unit includes a header and a payload, and wherein the header includes type information for identifying data included in the payload that includes one of the encoded geometry data, the encoded attribute data, the encoded occupancy data, a sequence parameter set, and signaling data (Mammou [0340], [0342]: geometry and attribute/texture video data are signaled in the point cloud header; [0389]: the information in PCCNAL unit as in [0378]-[0388] can also be defined for frame, sub-frames, macroblocks, tiles, slices; [0369]-[0378]: Point Cloud Compression Network Abstraction Layer PCCNAL unit is used, i.e. video-based data unit; [0391]-[0392]: the PCCNAl unit has header which includes identification information for related payload and Geometry Data information, occupancy information and attributes. The PCCNAL unit also include set of parameters as in [0378]); and 
a transmitter for transmitting a bitstream that includes the encoded point cloud data and signaling data (Mammou [0074], [0088], [0597]: a encoder generate compressed version of the point cloud that is transmitted via network to a decoder; [0352], [0363] Fig. 6: a bit stream structured for a compressed point cloud is illustrated in Fig. 6B),
wherein the processor further performs at least: geometry smoothing on the point cloud data, or attribute smoothing on the point cloud data, wherein the signaling data includes at least geometry smoothing information or attribute smoothing information, wherein the smoothing information includes information for indicating a smoothing threshold for the geometry smoothing (Mammou [0100], [0104], [0260]: a smoothing filter to smooth reconstructed point cloud data; [0120]: smoothing filter based on geometry/texture/attributes of the points; [0304]: indicate in the bit stream syntaxes for coding information; [0342]: the group of frame header syntax include radius_to_smoothing, i.e. smoothing size, and threshold_smoothing syntax, hence information indicating smoothing threshold which can be used for attribute or geometry can be generated).

Mammou does not explicitly disclose wherein the attribute smoothing information includes information for indicating an attribute smoothing threshold for the attribute smoothing.
However, Mammou discloses smoothing filter based on geometry/texture/attributes of the points ([0120]), hence smoothing for geometry and attributes can be performed, and that parameters for the point cloud data can be signaled in the bitstream (Mammou [0402]), wherein  (Mammou [0409]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou, and further incorporate having the attribute smoothing information includes information for indicating an attribute smoothing threshold for the attribute smoothing, to permit proper decoding and rendering of the point cloud data (Mammou [0402]).

Mammou does not explicitly disclose encapsulating a bitstream into a file.
However, Mammou discloses signaling in the stream header additional metadata regarding the point cloud data ([0340]).
Furthermore, Aksu discloses encapsulating a bitstream including the encoded point cloud data and signaling data into a file (Aksu [0071]: Video-based Point Cloud Compression (V-PCC) addresses coding of 3D point clouds with associated attributes such as color. V-PCC payload may take the form of geometry video data or attribute video data, and geometry parameter set or attribute parameter set; [0117]: a decoder receives the file comprising encapsulated video point cloud compression coded bitstream; [0010], [0092]: metadata can be used to indicate the video point cloud; [0045]: metadata maybe encapsulated into boxes; [0059]: a file includes media data and metadata that are encapsulated).
Mammou and Aksu are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou, Aksu, to provide coded data and metadata for decoder to process the data accordingly based on provided metadata (Aksu [0092]).

Mammou does not explicitly disclose wherein the geometry smoothing information includes information for indicating a geometry smoothing grid size.
However, Vosoughi discloses wherein the geometry smoothing information includes information for indicating a geometry smoothing grid size (Vosoughi [0031]: V-PCC is used; [0038], [0045]: smoothing module to generate smoothed geometry data; [0062]-[0064], Table 1: grid_cell_size syntax can be used to indicate the size of grid cell for smoothing of point cloud data).
Mammou and Aksu and Vosoughi are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing grid size, as taught by Vosoughi, to minimize reconstruction error of image data (Vosoughi [0031], [0064]).

Mammou does not explicitly disclose wherein the geometry smoothing information includes information for indicating a geometry smoothing method, and wherein the attribute smoothing information includes at least information for indicating an attribute smoothing method.
 Vosoughi 2 discloses the geometry smoothing information includes information for indicating a geometry smoothing method (Vosoughi 2 [0046]-[0047], [0037]: the types of the smoothing filters utilized can be signaled to the decoder so that the decoder is able to reconstruct the exact same geometry. Different filter type indexes are used as in Tables 1-3; [0048]-[0051]: syntax smoothing_filter_type_index is used to signal the type of smoothing filter, i.e. smoothing method; [0028]-[0030]: the point cloud data has associated geometry and attributes; [0032]: geometry smoothing is used).
Mammou and Aksu and Vosoughi and Vosoughi 2 are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing method, as taught by Vosoughi 2, for improved smoothing strategy and so that the decoder is able to reconstruct the exact same geometry (Vosoughi 2 [0036], [0046]).

Furthermore, Mammou discloses smoothing filter based on geometry/texture/attributes of the points ([0120]), hence smoothing for attributes can be performed, and that parameters for the point cloud data can be signaled in the bitstream (Mammou [0402]), wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals (Mammou [0409]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi  and Vosoughi 2, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing method, as taught by Vosoughi 2, wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals, as taught by Mammou,  to have the attribute smoothing information includes at least information for indicating an attribute smoothing method, to permit proper decoding and rendering of the point cloud data (Mammou [0402]).

Mammou does not explicitly disclose wherein the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile.
However, Mammou discloses identification information in header and payload can be defined for tiles (Mammou [0389]: the information in PCCNAL unit as in [0378]-[0388] can also be defined for tiles).
Furthermore, Iguchi discloses the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile (Iguchi [0351]-[0353]: encoded data includes header and payload. The header includes identification information for identifying data included in the payload as also in [0459]; [0452]: tiles are decoded based on information obtained from a NAL unit header; [0459]: Tile index which is index information for identifying a tile is used in the header; [0484]-[0485]: tile additional information is included in the header of NAL unit; [0472], [0477]-[0479]: tile additional information include height information (tile_height), a tile number (tile_number); [0525], [0534], [0559], [0637]: the bitstream includes fourth information indicating at least one of a height, a width of each of the subspaces, which include tiles, hence width information for each tile is used; [0646]: the subspaces are tiles or slices; [0379]: the tile additional information is separate for geometry information and attribute information).
Mammou and Aksu and Vosoughi and Vosoughi 2 and Iguchi are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi and Vosoughi 2, and further incorporate having the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile, as taught by Iguchi, to process data in parallel using tile additional information to have processing time is within a certain range and improve coding efficiency (Iguchi [0135], [0142], [0385], [0388], [0407]).


Regarding claim 11, Mammou discloses a point cloud data reception method (Mammou [0081]: a method for receiving and decompress encoded point cloud data) comprising: 
(Mammou [0440], [0075], [0099]: a decoder receives image data of the point cloud; [0073]-[0075]: point cloud files); 
the bitstream includes video-based data units, wherein each video-based data unit includes a header and a payload, and wherein the header includes type information for identifying data included in the payload that includes one of the encoded geometry data, the encoded attribute data, the encoded occupancy data, a sequence parameter set, and signaling data (Mammou [0340], [0342]: geometry and attribute/texture video data are signaled in the point cloud header; [0389]: the information in PCCNAL unit as in [0378]-[0388] can also be defined for frame, sub-frames, macroblocks, tiles, slices; [0369]-[0378]: Point Cloud Compression Network Abstraction Layer PCCNAL unit is used, i.e. video-based data unit; [0391]-[0392]: the PCCNAl unit has header which includes identification information for related payload and Geometry Data information, occupancy information and attributes. The PCCNAL unit also include set of parameters as in [0378]);
decoding the geometry data, attribute data and occupancy data (Mammou [0440]-[0441], [0599], [0777]: a decoder receive data and generate decompressed point cloud data; [0074], [0087], [0097], [0306], [0103]: an encoder to generate compressed point cloud data including attribute and/or spatial information of the point cloud file. Decoder to decompress the attribute information, geometry and occupancy map as also in [0098, [0350]; [0098]: occupancy map is encoded; Figs. 2A-C, 4A-C, 5A, [0092]: encoder to compress point cloud data using attribute data, geometry data and occupancy map data; [0359]-[0370], [0402]: encoded point cloud compression CPP bit stream; [0353]: a point cloud coding scheme for video data);
based on the decoded geometry data, the decoded attribute data and the decoded occupancy data (Mammou [0074], [0087], [0097], [0306], [0103]: an encoder to generate compressed point cloud data including attribute and/or spatial information of the point cloud file; Figs. 2A-C, 4A-C, 5A, [0092]: encoder to compress point cloud data using attribute data, geometry data and occupancy map data; [0086], [0099]-[0100], [0104]: reconstruct the point cloud data using decompressed data); and 
rendering the reconstructed point cloud data (Mammou [0599], [0049]: the decoder decompresses the compressed point cloud and the point cloud data is rendered via a head mounted display as in [0599]),
wherein reconstructing further comprises performing at least: geometry smoothing on the point cloud data, or attribute smoothing on the point cloud data, wherein the signaling data includes at least geometry smoothing information or attribute smoothing information, wherein the smoothing information includes information for indicating a smoothing threshold for the geometry smoothing (Mammou [0100], [0104], [0260]: a smoothing filter to smooth reconstructed point cloud data; [0120]: smoothing filter based on geometry/texture/attributes of the points; [0304]: indicate in the bit stream syntaxes for coding information; [0342]: the group of frame header syntax include radius_to_smoothing, i.e. smoothing size, and threshold_smoothing syntax, hence information indicating smoothing threshold which can be used for attribute or geometry can be generated).

Mammou does not explicitly disclose wherein the attribute smoothing information includes information for indicating an attribute smoothing threshold for the attribute smoothing.
However, Mammou discloses smoothing filter based on geometry/texture/attributes of the points ([0120]), hence smoothing for geometry and attributes can be performed, and that parameters for the point cloud data can be signaled in the bitstream (Mammou [0402]), wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals (Mammou [0409]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou, and further incorporate having wherein the attribute smoothing information includes information for indicating an attribute smoothing threshold for the attribute smoothing, to permit proper decoding and rendering of the point cloud data (Mammou [0402]).

Mammou does not explicitly disclose receive a file and decapsulating the file to produce a bitstream that includes video-based data units.
However, Mammou discloses signaling in the stream header additional metadata regarding the point cloud data ([0340]).
Furthermore, Aksu discloses receive a file and decapsulating the file to produce a bitstream that includes video-based data units (Aksu [0071]: Video-based Point Cloud Compression (V-PCC) addresses coding of 3D point clouds with associated attributes such as color. V-PCC payload may take the form of geometry video data or attribute video data, and geometry parameter set or attribute parameter set; [0117]: a decoder receives the file comprising encapsulated video point cloud compression coded bitstream and point cloud compression unit items to decode, hence decapsulating the file; [0010], [0092]: metadata can be used to indicate the video point cloud; [0045]: metadata maybe encapsulated into boxes; [0059]: a file includes media data and metadata that are encapsulated).
Mammou and Aksu are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou, and further incorporate receiving a file and decapsulating the file to produce a bitstream that includes video-based data units, as taught by Aksu, to provide coded data and metadata for decoder to process the data accordingly based on provided metadata (Aksu [0092]).

Mammou does not explicitly disclose wherein the geometry smoothing information includes information for indicating a geometry smoothing grid size.
However, Vosoughi discloses wherein the geometry smoothing information includes information for indicating a geometry smoothing grid size (Vosoughi [0031]: V-PCC is used; [0038], [0045]: smoothing module to generate smoothed geometry data; [0062]-[0064], Table 1: grid_cell_size syntax can be used to indicate the size of grid cell for smoothing of point cloud data).
Mammou and Aksu and Vosoughi are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu, and further incorporate having the geometry smoothing information includes information Vosoughi, to minimize reconstruction error of image data (Vosoughi [0031], [0064]).

Mammou does not explicitly disclose wherein the geometry smoothing information includes information for indicating a geometry smoothing method, and wherein the attribute smoothing information includes at least information for indicating an attribute smoothing method.
However, Vosoughi 2 discloses the geometry smoothing information includes information for indicating a geometry smoothing method (Vosoughi 2 [0046]-[0047], [0037]: the types of the smoothing filters utilized can be signaled to the decoder so that the decoder is able to reconstruct the exact same geometry. Different filter type indexes are used as in Tables 1-3; [0048]-[0051]: syntax smoothing_filter_type_index is used to signal the type of smoothing filter, i.e. smoothing method; [0028]-[0030]: the point cloud data has associated geometry and attributes; [0032]: geometry smoothing is used).
Mammou and Aksu and Vosoughi and Vosoughi 2 are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing method, as taught by Vosoughi 2, for improved smoothing strategy and so that the decoder is able to reconstruct the exact same geometry (Vosoughi 2 [0036], [0046]).

Mammou discloses smoothing filter based on geometry/texture/attributes of the points ([0120]), hence smoothing for attributes can be performed, and that parameters for the point cloud data can be signaled in the bitstream (Mammou [0402]), wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals (Mammou [0409]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi  and Vosoughi 2, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing method, as taught by Vosoughi 2, wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals, as taught by Mammou,  to have the attribute smoothing information includes at least information for indicating an attribute smoothing method, to permit proper decoding and rendering of the point cloud data (Mammou [0402]).
Mammou does not explicitly disclose wherein the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile.
However, Mammou discloses identification information in header and payload can be defined for tiles (Mammou [0389]: the information in PCCNAL unit as in [0378]-[0388] can also be defined for tiles).
Furthermore, Iguchi discloses the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile (Iguchi [0351]-[0353]: encoded data includes header and payload. The header includes identification information for identifying data included in the payload as also in [0459]; [0452]: tiles are decoded based on information obtained from a NAL unit header; [0459]: Tile index which is index information for identifying a tile is used in the header; [0484]-[0485]: tile additional information is included in the header of NAL unit; [0472], [0477]-[0479]: tile additional information include height information (tile_height), a tile number (tile_number); [0525], [0534], [0559], [0637]: the bitstream includes fourth information indicating at least one of a height, a width of each of the subspaces, which include tiles, hence width information for each tile is used; [0646]: the subspaces are tiles or slices; [0379]: the tile additional information is separate for geometry information and attribute information).
Mammou and Aksu and Vosoughi and Vosoughi 2 and Iguchi are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi and Vosoughi 2, and further incorporate having the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile, as taught by Iguchi, to process data in parallel using tile additional information to have processing time is within a certain range and improve coding efficiency (Iguchi [0135], [0142], [0385], [0388], [0407]).

Regarding claim 16, Mammou discloses a point cloud data reception device (Mammou [0074]: an decoder to decompress point cloud data) comprising: 
a receiver for receiving a bitstream that includes point cloud data (Mammou [0440], [0075], [0099]: a decoder receives image data of the point cloud; [0073]-[0075]: point cloud files); 
a bitstream includes video-based data units, wherein each video-based data unit includes a header and a payload, and wherein the header includes type information for identifying data included in the payload that includes one of the encoded geometry data, the encoded attribute data, the encoded occupancy data, a sequence parameter set, and signaling data (Mammou [0340], [0342]: geometry and attribute/texture video data are signaled in the point cloud header; [0389]: the information in PCCNAL unit as in [0378]-[0388] can also be defined for frame, sub-frames, macroblocks, tiles, slices; [0369]-[0378]: Point Cloud Compression Network Abstraction Layer PCCNAL unit is used, i.e. video-based data unit; [0391]-[0392]: the PCCNAl unit has header which includes identification information for related payload and Geometry Data information, occupancy information and attributes. The PCCNAL unit also include set of parameters as in [0378]);
a processor for decoding geometry data, attribute data and occupancy data (Mammou [0440]-[0441], [0599], [0777]: a decoder receive data and generate decompressed point cloud data; [0074], [0087], [0097], [0306], [0103]: an encoder to generate compressed point cloud data including attribute and/or spatial information of the point cloud file. Decoder to decompress the attribute information, geometry and occupancy map as also in [0098, [0350]; [0098]: occupancy map is encoded; Figs. 2A-C, 4A-C, 5A, [0092]: encoder to compress point cloud data using attribute data, geometry data and occupancy map data); 
reconstructing point cloud data (Mammou [0086], [0099]-[0100], [0104]: the decoder reconstructs the point cloud data using decompressed data); and 
rendering the reconstructed point cloud data based on the decoded geometry data, the decoded attribute data and the decoded occupancy data (Mammou [0074], [0087], [0097], [0306], [0103]: an encoder to generate compressed point cloud data including attribute and/or spatial information of the point cloud file; Figs. 2A-C, 4A-C, 5A, [0092]: encoder to compress point cloud data using attribute data, geometry data and occupancy map data; [0086], [0099]-[0100], [0104]: reconstruct the point cloud data using decompressed data;)
wherein the reconstruction processor further performs at least: geometry smoothing on the reconstructed point cloud data based on the signaling data, or attribute smoothing on the reconstructed point cloud data based on the signaling data, wherein the signaling data includes at least geometry smoothing information or attribute smoothing information, wherein the smoothing information includes information for indicating a smoothing threshold for the geometry smoothing (Mammou [0100], [0104], [0260]: a smoothing filter to smooth reconstructed point cloud data; [0120]: smoothing filter based on geometry/texture/attributes of the points; [0304]: indicate in the bit stream syntaxes for coding information; [0342]: the group of frame header syntax include radius_to_smoothing, i.e. smoothing size, and threshold_smoothing syntax, hence information indicating smoothing threshold which can be used for attribute or geometry can be generated).

Mammou does not explicitly disclose wherein the attribute smoothing information includes information for indicating an attribute smoothing threshold for the attribute smoothing.
However, Mammou discloses smoothing filter based on geometry/texture/attributes of the points ([0120]), hence smoothing for geometry and attributes can be performed, and that parameters for the point cloud data can be signaled in the bitstream (Mammou [0402]), wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals (Mammou [0409]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou, and further incorporate having the attribute smoothing information includes information for indicating an attribute smoothing threshold for the attribute smoothing, to permit proper decoding and rendering of the point cloud data (Mammou [0402]).

Mammou does not explicitly disclose receive a file and de-encapsulating the file to produce a bitstream that includes the encoded point cloud data and signaling data.
However, Mammou discloses signaling in the stream header additional metadata regarding the point cloud data ([0340]).
Furthermore, Aksu discloses receive a file and de-encapsulating the file to produce a bitstream that includes the encoded point cloud data and signaling data (Aksu [0071]: Video-based Point Cloud Compression (V-PCC) addresses coding of 3D point clouds with associated attributes such as color. V-PCC payload may take the form of geometry video data or attribute video data, and geometry parameter set or attribute parameter set; [0117]: a decoder receives the file comprising encapsulated video point cloud compression coded bitstream; [0010], [0092]: metadata can be used to indicate the video point cloud; [0045]: metadata maybe encapsulated into boxes; [0059]: a file includes media data and metadata that are encapsulated).
Mammou and Aksu are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou, and further incorporate receiving a file and de-encapsulating the file to produce a bitstream that includes the encoded point cloud data and signaling data, as taught by Aksu, to provide coded data and metadata for decoder to process the data accordingly based on provided metadata (Aksu [0092]).

Mammou does not explicitly disclose wherein the geometry smoothing information includes information for indicating a geometry smoothing grid size.
However, Vosoughi discloses wherein the geometry smoothing information includes information for indicating a geometry smoothing grid size (Vosoughi [0031]: V-PCC is used; [0038], [0045]: smoothing module to generate smoothed geometry data; [0062]-[0064], Table 1: grid_cell_size syntax can be used to indicate the size of grid cell for smoothing of point cloud data).
Mammou and Aksu and Vosoughi are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing grid size, as taught by Vosoughi, to minimize reconstruction error of image data (Vosoughi [0031], [0064]).

Mammou does not explicitly disclose wherein the geometry smoothing information includes information for indicating a geometry smoothing method, and wherein the attribute smoothing information includes at least information for indicating an attribute smoothing method.
However, Vosoughi 2 discloses the geometry smoothing information includes information for indicating a geometry smoothing method (Vosoughi 2 [0046]-[0047], [0037]: the types of the smoothing filters utilized can be signaled to the decoder so that the decoder is able to reconstruct the exact same geometry. Different filter type indexes are used as in Tables 1-3; [0048]-[0051]: syntax smoothing_filter_type_index is used to signal the type of smoothing filter, i.e. smoothing method; [0028]-[0030]: the point cloud data has associated geometry and attributes; [0032]: geometry smoothing is used).
Mammou and Aksu and Vosoughi and Vosoughi 2 are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing method, as taught by Vosoughi 2, for improved smoothing strategy and so that the decoder is able to reconstruct the exact same geometry (Vosoughi 2 [0036], [0046]).

Furthermore, Mammou discloses smoothing filter based on geometry/texture/attributes of the points ([0120]), hence smoothing for attributes can be performed, and that parameters for the point cloud data can be signaled in the bitstream (Mammou [0402]), wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals (Mammou [0409]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi  and Vosoughi 2, and further incorporate having the geometry smoothing information includes information for indicating a geometry smoothing method, as taught by Vosoughi 2, wherein syntax elements corresponding to information used for encoding geometry and attribute can be signaled independently for geometry and attribute video signals, as taught by Mammou,  to have the attribute smoothing information includes at least information for indicating an attribute smoothing method, to permit proper decoding and rendering of the point cloud data (Mammou [0402]).

Mammou does not explicitly disclose wherein the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile.
However, Mammou discloses identification information in header and payload can be defined for tiles (Mammou [0389]: the information in PCCNAL unit as in [0378]-[0388] can also be defined for tiles).
Iguchi discloses the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile (Iguchi [0351]-[0353]: encoded data includes header and payload. The header includes identification information for identifying data included in the payload as also in [0459]; [0452]: tiles are decoded based on information obtained from a NAL unit header; [0459]: Tile index which is index information for identifying a tile is used in the header; [0484]-[0485]: tile additional information is included in the header of NAL unit; [0472], [0477]-[0479]: tile additional information include height information (tile_height), a tile number (tile_number); [0525], [0534], [0559], [0637]: the bitstream includes fourth information indicating at least one of a height, a width of each of the subspaces, which include tiles, hence width information for each tile is used; [0646]: the subspaces are tiles or slices; [0379]: the tile additional information is separate for geometry information and attribute information).
Mammou and Aksu and Vosoughi and Vosoughi 2 and Iguchi are analogous art because they are from the same field of endeavor of point cloud image coding.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Mammou and Aksu and Vosoughi and Vosoughi 2, and further incorporate having the signaling data further includes tile information associated with the point cloud data, and wherein the tile information includes tile number information for identifying a number of tiles, tile identification information for identifying each tile, height information for each tile and width information for each tile, as taught by Iguchi, to process data in parallel using tile additional information to have processing (Iguchi [0135], [0142], [0385], [0388], [0407]).


Regarding claims 4 and 9, Mammou and Aksu and Vosoughi and Vosoughi 2 and Iguchi disclose all the limitations of claims 1 and 6, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein at least the header or the signaling data includes layer information related to a layer of the geometry data and a layer of the attribute data (Mammou [0391]-[0392]: the PCCNAL units have a PCCNAL header which includes identification information as well as any related payload that would correspond to such identifier; [0340]: signaling in the stream header additional metadata regarding the point cloud data; [0367]: PCCNAL unit contains information on one or more types of data and its related header information. Encapsulated data can be placed in any location within a bit stream; [0402]: set of parameters comprises a PCCNAL unit; [0411], [0345]: wherein the parameters include a flag that indicates that there are more than 1 layers for the geometry data/attribute data/occupancy map is used in the bit stream, hence PCCNAL unit comprises metadata which includes layer information related to a layer of the geometry data and a layer of attribute data).  


Regarding claims 5 and 10, Mammou and Aksu and Vosoughi and Vosoughi 2 and Iguchi disclose all the limitations of claims 4 and 9, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein the layer information includes at least one of information for indicating whether multiple layers have been used to encode the geometry data, information for indicating whether multiple layers have been used to encode the attribute data, information for indicating whether a number of layers used to encode the geometry data is different from a number of layers used to encode the attribute data, information for indicating the number of layers used to encode the geometry data, and information for indicating the number of layers used to encode the attribute data (Mammou [0411]: a flag that indicates that there are more than 1 layers for the geometry data/attribute data/occupancy map is used in the bit stream. In case that the layers are more than 1, the number of layer is also signaled, hence information for indicating whether multiple layers have been used for geometry data and attribute data. This syntax element defines the number of layers that the geometry and attribute data video have).  


Regarding claims 14 and 19, Mammou and Aksu and Vosoughi and Vosoughi 2 and Iguchi disclose all the limitations of claims 11 and 16, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein at least the header or the signaling data includes layer information related to a layer of the geometry data and a layer of the attribute data (Mammou [0391]-[0392]: the PCCNAL units have a PCCNAL header which includes identification information as well as any related payload that would correspond to such identifier; [0340]: signaling in the stream header additional metadata regarding the point cloud data; [0367]: PCCNAL unit contains information on one or more types of data and its related header information. Encapsulated data can be placed in any location within a bit stream; [0402]: set of parameters comprises a PCCNAL unit; [0411], [0345]: wherein the parameters include a flag that indicates that there are more than 1 layers for the geometry data/attribute data/occupancy map is used in the bit stream, hence PCCNAL unit comprises metadata which includes layer information related to a layer of the geometry data and a layer of attribute data).  


Regarding claims 15 and 20, Mammou and Aksu and Vosoughi and Vosoughi 2 and Iguchi disclose all the limitations of claims 14 and 19, respectively, and are analyzed as previously discussed with respect to that claim.
Mammou further discloses wherein the layer information includes at least one of information for indicating whether multiple layers have been used to encode the geometry data, information for indicating whether multiple layers have been used to encode the attribute data, information for indicating whether a number of layers used to encode the geometry data is different from a number of layers used to encode the attribute data, information for indicating the number of layers used to encode the geometry data, or information for indicating the number of layers used to encode the attribute data (Mammou [0411]: a flag that indicates that there are more than 1 layers for the geometry data/attribute data/occupancy map is used in the bit stream, hence information for indicating whether multiple layers have been used for geometry data and attribute data. In case that the layers are more than 1, the number of layer is also signaled. This syntax element defines the number of layers that the geometry and attribute data video have).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sinharoy et al (U.S 2019/0197739 A1) discloses video based point cloud compression.
Iguchi et al (U.S 2021/0264641 A1) discloses smoothing process on attribute information as in [0743].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486